Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A computer configured to control the position of the workpiece relative to the first and second set
The computer is configured to cause reciprocating longitudinal relative movement between the workpiece and the first and second sets, along alternating paths in a first longitudinal direction and along an opposing second longitudinal direction;
and
wherein, along each path;
only one of the chemical deposition burners of only one of the first and second sets
traverses a second segment of the workpiece;
both of the chemical deposition burners of only one of the first and second sets
traverse a second segment of the workpiece that is adjacent the first segment; and
one of the chemical deposition burners of the only one of the first and second sets’
and one of the chemical deposition burners of the other of the first and second sets. Traverse a third segment of the workpiece that is adjacent to the second segment in claim 22.
And
the system is configured for;
All burners in the first set of burners to deposit silica particles along a majority of the first portion outside the first overlap segment,
All burners in the second set of burners to deposit silica particles along a majority of the entirety of the part of the second portion outside the first and second overlap segments, and all burners in the third set of burners to deposit silica particles along a majority of the third portion outside the second overlap.
In claim 29
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Regarding claims 22 and 29 the following paragraphs recite a computer connected to the system described in the specification
[0036] 
a computer 106 and other electronic components, an enclosure 108 for the computer 106 and the other electronic components, a power distribution subsystem 110, an enclosure 112 for the power distribution subsystem 110, a gas panel 114, a gas panel enclosure 116 and an intake and exhaust subsystem, including a main exhaust 118 and secondary exhausts 122, 123
[0041] and [0045]-[0046]
elaborates on the computer related to the flow of deposition materials 
[0043]
The computer 210 preferably includes electronic connections to the vaporizer 216, the gas panel 212, and the deposition cabinet 218 for automatically controlling functions of each component. The computer 106, 210 preferably further includes a connection to a user-input device such as a keyboard, touch screen, knobs, buttons, switches, mouse and/or microphone for voice activated command input for providing operational control of the deposition system 200 to a user. Moreover, the computer 210 preferably includes a user output device, such as a display monitor or speaker for presenting a status of the system.

It is the opinion of the Examiner the closest paragraphs to recitation of the computer implemented process claimed are recited in paragraphs [0050] and [0063] included herein:
[0050]
The motors 404, 406 are preferably controlled by a computer 210, such as that depicted in FIG. 2, for controlling the speed of rotation and translation of the workpiece 224 throughout the course of the deposition process on the workpiece 224.
[0063]
FIG. 7 depicts a preferred embodiment of a process 700 of performing
chemical vapor deposition such as may be performed by the chemical vapor deposition system 100 illustrated in FIG. 1. Optionally, in a first step 702, a start rod is obtained. In the deposition process, a length for a start rod is set. In different runs of the vapor deposition system, start rods of various lengths, preferably between about 0.8 meters and about 4 meters, may be used. Preferably, a length of a start rod is input at an operator terminal and transmitted to a computer. The computer then communicates with components of the deposition system that have functions dependent on the start rod length. Specifically, the lathe may be programmed according the length of the start rod that is used for a particular run of the deposition process 700. When the lathe receives the length value from the computer, the torch at one end of the lathe is preferably automatically repositioned to apply heat to one end of the rod. The other torch is preferably stationary. Furthermore, the motor controlling the translation of the rod executes a traverse motion profile that reflects the entered length of the start rod.

Computer-implemented limitations and any functional language regarding system or apparatus claims are given the broadest reasonable interpretation in view of the specification.  The present specification does not recite a computer coupled in a specific way to the system or specifically programmed to be limited to the functional limitations recited after “configured to” in claims 1 and 29 thus the functional language of claims 1 and 29 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Equivalents of a computer that does not require specific structural couplings or terminals or limited to precise programming by the specification is considered a generic computer as follows.
According to MPEP 2114 IV:
The term “computer” is commonly understood by one of ordinary skill in the art to describe a variety of devices with varying degrees of complexity and capabilities. In re Paulsen, 30 F.3d 1475, 1479-80, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994). Therefore, a claim containing the term "computer" should not be construed as limited to a computer having a specific set of characteristics and capabilities, unless the term is modified by other claim terms or clearly defined in the specification to be different from its common meaning. Id. In Paulsen, the claims, directed to a portable computer, were rejected as anticipated under 35 U.S.C. 102  by a reference that disclosed a calculator, because the term "computer" was given the broadest reasonable interpretation consistent with the specification to include a calculator, and a calculator was considered to be a particular type of computer by those of ordinary skill in the art. Id. 

Any computer or equivalent thereof as indicated above meets the structure capable of carrying out the functional language of claims 22 and 29 recited above.

Claim Objections
Claim 22 is objected to because of the following informalities:  claim 22 recites “depositions burners”  it is presumed this is a typographical error meant to recite chemical deposition burners.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it recites, “a first set of chemical deposition burners” and “a second set of chemical deposition burners”.  Claim 22 recites “first set” and a “second set” in lines 9-10 and again in 10-11 for the purpose of this examination “first set” and “second set” are assumed to refer back to the 
“first set of chemical deposition burners” and “second set of chemical deposition burners” of lines 3 and 6 (respectively) of claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 22-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooishi (US 20030003228 A1) referred to as Oishi herein after and further in view of Dabby (US 6789401) referred to as Dabby herein after.
Regarding claims 22, Ooishi discloses a deposition system (Fig 1) for depositing silica particles
onto a starting rod (1), or workpiece, comprising:
a first set of chemical deposition burners (for example burners A and B) capable of depositing
silica particles onto a first portion of the workpiece, the first set of burners having a first burner (A) and
second burner (B);
a second set of chemical deposition burners (for example burners A and B) capable of
depositing silica particles onto a second portion of the workpiece, the second set of burners having a
third burner (C) and a fourth burner (D); and
Ooishi discloses a rotating starting rod thus the rod is necessarily mounted for rotation, the
mount (not shown) is a lathe for holding the workpiece and for rotating the workpiece relative to the
first set of burners and second set of burners ([0013], claim 1 “a rotating starting rod”) Note the sets may be structurally oriented as shown and described in Fig 2(a);
	Ooishi does not disclose the computer of claim 22 programmed to operate the reciprocation of the lathe relative to the burner sets.
	In the analogous art of chemical vapor deposition systems for forming an optical fiber preform (Col 4; lines 10-33), Dabby discloses a chemical vapor deposition system (100) comprising a computer  that communicates with components of the deposition. Dabby discloses the length of the start rod is input into the computer then communicates with components of the deposition system that have functions dependent on the start rod length. Specifically, the lathe may be programmed according the length of the start rod that is used for a particular run of the deposition process 700 (Col 14; lines 1-20).

(1) a finding that the prior art contained a "base" device (Ooishi) upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a "comparable" device (Debby with computer and automated means of reciprocation of rod relative to burners) that has been improved in the same way as the claimed invention;
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (automated means based on start rod length or, automating a manual process In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)) and the results would have been predictable to one of ordinary skill in the art; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. 
One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. See motivation rationale above.

	Regarding claim 23, the overlap segment does not appear to structurally limit the device of claim 22 because it is created on the workpiece itself by carrying out intended use of the device of claim 22 as indicated rejection regarding claim 23. Ooishi discloses the interval between any two burners preferably being smaller than 1 but not smaller than .2 times the interval between any two of the intermediate burners located at each end [0019]-[0020].
Regarding claims 24-25, Ooishi discloses a length of a workpiece being greater than 80 cm (at least [0041] and the two outer burners set at a distance of 150 mm however the workpiece itself is not considered a structure of the device of claim 22.
MPEP 2115 recites:
A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)
Specifically see, 
In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), an apparatus claim recited "[a] taping machine comprising a supporting structure, a brush attached to said supporting structure, said brush being formed with projecting bristles which terminate in free ends to collectively define a surface to which adhesive tape will detachably adhere, and means for providing relative motion between said brush and said supporting structure while said adhesive tape is adhered to said surface." An obviousness rejection was made over a reference to Kienzle which taught a machine for perforating sheets. The court upheld the rejection stating that "the references in claim 1 to adhesive tape handling do not expressly or impliedly require any particular structure in addition to that of Kienzle." Id. at 580-81. The perforating device had the structure of the taping device as claimed, the difference was in the use of the device, and "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." Id. at 580


Regarding claim 25, and 28, Ooishi does not specifically disclose the overlap segment being
3 times the distance between burners in a given set, however Ooishi discloses that overlap areas of
deposition layers may be elongated without reducing the number of burners [0039]. Ooishi specifically
solves the issue of consistent deposition of glass particles by manufacturing said system such that the
interval between any two adjacent burners, or burners within a given set, arranged to be shorter than
the interval between any movement any two of intermediate burners other than two burners located at
the both ends [at least [0018], Abstract [0001] Fig 5-6].

Regarding claim 27, Ooishi depicts and example of four burners (Fig 1)
Regarding claim 28, see the discussion of claim 22.  The longitudinal distance may be deemed T.
Regarding claims 29 and 34.  See the discussion of claim 22 where it is established Ooishi in view of Dabby disclose all structural elements of the claimed deposition system of claim 29 and a system capable of carrying out the functional limitations of claims 29 and 34.
Regarding claim 30, Fig 4 of Ooishi which discloses a large sized optical preform with a plurality of synthesizing burners (7) arranged at predetermined intervals opposite a starting rod (1) moved relatively to the rod to deposit soot wherein the burner interval is set to enhance efficiency of deposition of particles and reduce fluctuation in diameter [0002]-[0004]. Given the claims the broadest reasonable interpretation in view of the specification all the burners of Fig 4, may be interpreted to have any multiple of burner arrays. Any burners may be considered a set and nothing in the claim
language prohibits additionally placed burners in between sets. Assuming 3 sets of two burners in each set in Fig 4, Ooishi meets the structural limitations of claim 30.
Regarding claims 31-32, Ooishi discloses a length of a workpiece being greater than 80 cm (at least [0041] however the workpiece itself is not considered a structure of the claimed device.
MPEP 2115 recites:
A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)
Specifically see, 
In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), an apparatus claim recited "[a] taping machine comprising a supporting structure, a brush attached to said supporting structure, said brush being formed with projecting bristles which terminate in free ends to collectively define a surface to which adhesive tape will detachably adhere, and means for providing relative motion between said brush and said supporting structure while said adhesive tape is adhered to said surface." An obviousness rejection was made over a reference to Kienzle which taught a machine for perforating sheets. The court upheld the rejection stating that "the references in claim 1 to adhesive tape handling do not expressly or impliedly require any particular structure in addition to that of Kienzle." Id. at 580-81. The perforating device had the structure of the taping device as claimed, the difference was in the use of the device, and "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." Id. at 580

	Further regarding claim 32, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device

Thus, it would also be obvious to one of ordinary skill in the art to modify the length of the deposition system structure with the motivation to accommodate the length of starting rod.
Regarding claim 23, Ooishi discloses burners configured to, or capable, to receive chemical from a common source, which is not limited to a structure and may be the source prior to deposition occurring.  For example, the source may be a storage area. And stream glass particles, or soot. This meets all of the structural limitations of claim 33 [0038].  “during a portion of the deposition” is considered intended use of the device which does not structurally alter the burners of claim 33.

Response to Arguments
Applicant’s arguments with respect to claim(s) 22-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The crux of Applicant’s arguments regard the amendments requiring the deposition system of the claimed invention to have a computer “configured to” or the system to be “configured to” carry out functional limitations of the device.  The claims are not limited to the functional limitations as discussed above and any equivalent structure for carrying out said functional limitations of the present claims 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741